Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-22-2006

USA v. Thompson
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3728




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Thompson" (2006). 2006 Decisions. Paper 1068.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1068


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                          NOT PRECEDENTIAL

                           UNITED STATES COURT OF APPEALS
                                FOR THE THIRD CIRCUIT


                                           No. 05-3728


                                UNITED STATE OF AMERICA

                                                vs.

                                   BRANDON THOMPSON,
                                                  Appellant

                                          ____________

                 APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                               (D.C. Crim No. 04-cr-00130 )
                       District Judge: Honorable Arthur J. Schwab

                                          ____________

                       Submitted Under Third Circuit L.A.R. 34.1(a)
                                     May 17, 2006
              Before: RENDELL, Van ANTWERPEN, and WEIS, Circuit Judges

                                     (Filed:   May 22, 2006)


                                            OPINION


WEIS, Circuit Judge.

               Defendant pleaded guilty to one count of possession of a firearm by a convicted

felon in violation of 18 U.S.C. § 922(g), and one count of possession with intent to distribute

five or more grams of cocaine base in violation of 21 U.S.C. § 841(a). He reserved the right to

appeal the District Court’s refusal to suppress evidence secured in a police search of his

                                                 1
automobile. He did not appeal the sentence itself.

               Because this Opinion is not precedential we need not review the evidence, which

is fully set out in the District Court Memorandum Opinion. Defendant contends that after his

arrest, police officers towed his vehicle in violation of the City of Pittsburgh’s Towing Policy

and did not conduct a search of the car in accordance with the City’s written inventory procedure

policy.

               Evidence discovered during an inventory search conducted pursuant to

standardized procedures is admissible, unless the police acted in bad faith or for the sole purpose

of investigation. See Colorado v. Bertine, 479 U.S. 367, 373 (1987). After an evidentiary

hearing, the District Court concluded that police in good faith, and in accord with standard

policies, had the vehicle towed from a busy thoroughfare and a business parking lot. Moreover,

the inventory search, which did not include the locked trunk, was not done in bad faith or to

investigate for evidence of crimes.

               Defendant’s argument that the towing fo his car did not comply with standardized

procedures is without merit. The Towing Policy provides that a vehicle may be towed if it

“presents a traffic hazard” and “cannot be driven away.” Defendant’s car met both conditions

because it blocked the right lane of traffic and there was not anyone present who could drive the

car away.

               Defendant also argues that the inventory search did not comply with standardized

procedures because the officers did not search the locked trunk, only the glove compartment and

center console. The City’s inventory procedure provides that “[t]he entire vehicle will be

inventoried including the glove compartment and trunk if they are unlocked or if access to them


                                                 2
can be obtained with a key.” The officer testified that he did not search the trunk because it was

locked and was much harder to gain access to than the car’s interior. There is no evidence that

the inventory search was “a ruse for a general rummaging in order to discover incriminating

evidence.” Florida v. Wells, 495 U.S. 1, 4 (1990). The inventory search was reasonable where,

though the officer did fully complete the search, he wrote an inventory list of the objects he

located in the car and did not exceed the scope of the City’s inventory search policy. See U.S. v.

Mayfield, 161 F.3d 1143, 1145 (8th Cir. 1998) (holding that an inventory search was reasonable

“[a]lthough the inventory list started at the scene was not completed as it should have been”).

               We find no error in the District Court’s findings and conclusions.

               Accordingly, the judgment of conviction of the District Court will be affirmed.




                                                 3